IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-08-00239-CV

DR. STEVEN LEON GATES, D.O.
AND/OR DR. STEVEN LEON GATES, D.O., P.A.,
                                       Appellants
v.

JACK THOMAS ALTARAS,
                                                            Appellee



                           From the 413th District Court
                              Johnson County, Texas
                            Trial Court No. C200800182


                           MEMORANDUM OPINION


       Appellants have filed an “Agreed Motion to Dismiss,” stating that they have

entered into an agreement with Appellee that makes this appeal moot and asking us to

dismiss this appeal. Dismissal of this appeal would not prevent a party from seeking

relief to which it would otherwise be entitled. The motion to dismiss is granted, and the

appeal is dismissed. TEX. R. APP. P. 42.1(a)(1).


                                                   REX D. DAVIS
                                                   Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed February 25, 2009
[CV06]




Gates v. Altaras                                Page 2